Case: 20-40768     Document: 00516115345         Page: 1     Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 2, 2021
                                  No. 20-40768
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Santo Leone,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:12-CR-962-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Santo Leone, federal prisoner # 27152-379, was convicted of one
   charge of conspiring to possess at least 1,000 kilograms of marijuana with
   intent to distribute and was sentenced, due to his prior felony drug
   conviction, to serve the enhanced statutory minimum of 240 months in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40768      Document: 00516115345           Page: 2   Date Filed: 12/02/2021




                                     No. 20-40768


   prison and a 10-year term of supervised release. Now, he appeals the district
   court’s denial of his motions for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i). Because he presents no arguments related to the district
   court’s conclusion that he should not receive § 3582(c)(1)(A)(i) relief based
   on his increased risk for COVID-19, he has abandoned any challenges he may
   have had to this ruling. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993). Because the issue whether he exhausted his administrative rights is
   not jurisdictional, we pretermit it. See United States v. Franco, 973 F.3d 465,
   468 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020).
          This court reviews a district court’s decision denying compassionate
   release under § 3582(c)(1)(A) for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court abuses its
   discretion when its decision is grounded in a legal error or clearly erroneous
   facts. Id.
          Leone has not met this standard. He shows no legal error in the
   district court’s conclusions that his various arguments concerning his
   sentence failed to raise an extraordinary and compelling reason warranting
   relief. See id.; see also § 3582(c)(1)(A)(i). Additionally, because the district
   court concluded there were no extraordinary and compelling reasons
   meriting relief, there was no need for it to consider the § 3553(a) factors. See
   § 3582(c)(1)(A). Finally, insofar as he argues that this court should order a
   full resentencing, this is inappropriate. See United States v. Golding, 742 F.2d
   840, 841 (5th Cir. 1984).        Leone’s motion for appointed counsel is
   DENIED, and the judgment of the district court is AFFIRMED.




                                          2